Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 7 and 8 in the reply filed on 5/2/2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, line 4, no literal antecedent has been established for “the patch used for fastening,” it being noted that the patch is previously defined as “fastened” but not as “used for fastening.”
	Claim 8 is rejected by virtue of dependency.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rensel et al. (US 2002/0046791) taken in view of Watanabe et al. (JP 2007-022043) and Losey (US 2014/0102621).
	Rensel discloses a method for a tire comprising an electronic assembly/module and patch including a seat to house the module in which the electronic tag/module is removed from the tire prior to retreading and replaced/reinserted after the vulcanization operation of retreading - see esp. paragraphs [0013] and [0033].  Rensel does not however teach placing and removing a protective cover on the patch to cover the patch.  
	Watanabe likewise discloses a patch (9) for fitting an electronic module (11) with vulcanization proceeding with the module removed and suggests providing a removable protective cover (33) that covers the patch during the vulcanization in order to cushion and suppress damage to the bladder that would otherwise be in contact with the mounting patch as well as prevent deformation of the mounting patch.  Although Watanabe does not mention retreading, Losey is directed and retreading and likewise teaches providing a protective cover to a projecting tire structure on a tire inner surface during vulcanization to protect the bladder and the internal structure from damage during a retreading process (paragraph [0149]).  In light of these teachings, it would have been obvious to provide a removable protective covering over the Rensel patch during a retreading process after removal of the module and prior to the vulcanization step with an expectation of preventing damage to the bladder and patch during the vulcanization, the Losey teachings providing evidence of a reasonable expectation that a cover would be advantageous, necessary and useful in a retreading process, only the expected and predictable results therefore being achieved.  A retreading method as claimed would therefore have been obvious.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rensel et al. (US 2002/0046791) taken in view of Watanabe et al. (JP 2007-022043) and Losey (US 2014/0102621) as applied to claim 7 above, and further in view of Bohm et al. (US 6,312,539).
	As to clipping the protective cover onto the patch, Bohm is also directed to removably affixing a protective cover to a tire module/patch and suggests one suitable way to do this is to clip the protective cover onto the patch (Fig. 6A).  To clip the protective cover to the patch would therefore have been obvious and provide only the expected and predictable results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
May 21, 2022